Exhibit 10.2

 

AMENDMENT NO. 1

TO

THE CHANGE-IN-CONTROL SEVERANCE AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Change-In-Control Severance
Agreement (the “Agreement”), dated as of January 2, 2013 by and between
International Rectifier Corporation, a Delaware corporation (the “Company”), and
Gary Tanner (the “Employee”), is entered into as of August 19, 2014, by and
between the Company and the Employee. Capitalized terms used but not defined
herein have the meanings set forth in the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee have previously entered into the
Agreement, pursuant to which the Company desired to assure itself of both
present and future continuity of management and desired to establish certain
severance benefits for the Employee, applicable in the event of a Change in
Control;

 

WHEREAS, pursuant to Section 8 of the Agreement, a provision of the Agreement
may be modified, waived or discharged if such waiver, modification or discharge
is agreed to in writing signed by the Employee and the Company; and

 

WHEREAS, the Company and the Employee desire to enter into this Amendment for
the purpose of amending the Agreement as provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to the Agreement. 
Section 2(f) of the Agreement is hereby amended by deleting it in its entirety
and replacing it with the following:

 

“(f) In the event that it is determined that any payment or distribution of any
type to or for the benefit of the Employee made by the Company, by any of its
affiliates, by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Code, and the regulations thereunder) or by
any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then such Total Payments shall be reduced (but not below
zero) if and to the extent that a reduction in the Total Payments would result
in the Employee retaining a larger amount, on an after-tax basis (taking into
account federal, state and local income taxes and the Excise Tax), than if the
Employee received all of the Total Payments.  If a reduction in the Total
Payments is made pursuant to the

 

Page 1 of 3

--------------------------------------------------------------------------------


 

preceding sentence and unless the Employee shall have given prior written notice
specifying a different order to the Company, any such notice consistent with the
requirements of section 409A of the Code to avoid the imputation of any tax,
penalty or interest thereunder, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating those payments or benefits which are
not payable in cash (excluding payments in equity), and then by reducing or
eliminating cash payments, and then by reducing or eliminating equity payments,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time from the applicable determination made by the
Accountants under this Section 2(f).  Any notice given by the Employee pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing the Employee’s rights and entitlements
to any benefits or compensation.

 

All mathematical determinations and all determinations of whether any of the
Total Payments are “parachute payments” (within the meaning of section 280G of
the Code) that are required to be made under this Section 2(f), shall be made by
a nationally recognized independent registered public accounting firm not
currently retained by the Company immediately prior to the Change in Control
(the “Accountants”), who shall provide their determination, together with
detailed supporting calculations regarding the amount of any relevant matters,
both to the Company and to the Employee within seven (7) business days of the
Change in Control or Termination Date, as applicable, or such earlier time as is
requested by the Company.  Such determination shall be made by the Accountants
using reasonable good faith interpretations of the Code.  Any determination by
the Accountants shall be binding upon the Company and the Employee, absent
manifest error.  The Company shall pay the fees and costs of the Accountants
which are incurred in connection with this Section 2(f).”

 

2.                                      Representations and Warranties.  Each of
the Company and the Employee represent and warrant that it has the requisite
power and authority to execute, deliver and perform this Amendment, that the
execution, delivery and performance of this Amendment has been duly and validly
authorized and approved by all necessary action, and no other action on its part
is necessary to authorize the execution, delivery and performance of this
Amendment.

 

3.                                      Amendment.  This Amendment may only be
terminated, amended, supplemented, modified or waived in the same manner as the
Agreement may be terminated, amended, supplemented, modified or waived pursuant
to its terms.

 

4.                                      Successor or Assigns.  This Amendment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective legal representatives, successors and permitted assigns as set forth
in the Agreement.

 

5.                                      Agreement Affirmed.  Except as expressly
modified and superseded by this Amendment, all terms and provisions of the
Agreement shall remain unchanged and in full force and effect without
modification, and nothing herein shall operate as a waiver of any party’s
rights, powers or privileges under the Agreement.

 

Page 2 of 3

--------------------------------------------------------------------------------


 

6.                                      Governing Law.  The validity,
interpretation, construction and performance of this Amendment shall be governed
by the laws of the State of California without regard to the conflicts of laws
principles thereof.

 

7.                                      Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

International Rectifier Corporation

 

 

By:

/s/ Tim Bixler

 

 

Name: Tim Bixler

 

 

Title: Vice President, General Counsel and Secretary

 

 

 

 

 

By:

/s/ Gary Tanner

 

 

Name: Gary Tanner

 

 

Page 3 of 3

--------------------------------------------------------------------------------